Citation Nr: 0309440	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1974 to August 
1976.

In a June 1983 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a psychiatric disorder, 
then diagnosed as drug and substance abuse.  The veteran was 
notified of the June 1983 decision and did not appeal, and 
that decision is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 19.118, 19.153 (1982).  The veteran requested 
reopening of that claim on multiple occasions, and each time 
it was determined that new and material evidence had not been 
submitted to reopen the claim, including a June 1990 decision 
by the Board of Veterans' Appeals (Board).  The most recent 
determination was made in May 1991.  The veteran was also 
notified of the May 1991 decision and did not timely appeal 
that decision, and that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1990).

The veteran again claimed entitlement to service connection 
for a psychiatric disorder, including PTSD.  In a July 2000 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder, other than 
PTSD, and in an October 2001 decision the RO denied service 
connection for PTSD.  The veteran perfected appeals of the 
July 2000 and October 2001 decisions, and those decisions are 
currently before the Board.  The issue of entitlement to 
service connection for PTSD will be addressed in the remand 
portion of this decision.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence required 
to reopen his claim for service connection for a psychiatric 
disorder, and the relative responsibilities of the veteran 
and VA in obtaining that evidence.

2.  The RO denied entitlement to service connection for a 
psychiatric disorder in May 1991, and that decision became 
final in the absence of an appeal.

3.  The evidence submitted subsequent to the May 1991 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
psychiatric disorder that is related to service, and it must 
be considered in order to fairly decide the merits of his 
claim.


CONCLUSION OF LAW

The May 1991 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 19.129, 19.192 (1990); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that all of his current psychiatric 
problems are the result of events that happened to him during 
service.


The Veterans Claims Assistance Act of 2000

The Board has considered the statutory and regulatory 
provisions pertaining to VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
The VCAA, however, left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.

The RO provided the veteran a statement of the case in March 
2001 and a supplemental statement of the case in October 
2001.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
service connection, and the rationale for determining that 
the evidence he had then submitted did not constitute new and 
material evidence.  In a July 2001 notice the RO informed the 
veteran of the provisions of the VCAA, the specific evidence 
required to establish service connection, and the relative 
obligations of the veteran and VA in developing the evidence 
required to substantiate his claim.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

As will be shown below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The Board has 
also determined, however, that additional development is 
required prior to considering the substantive merits of the 
veteran's claim.  The issue of the veteran's entitlement to 
service connection for a psychiatric disorder will, 
therefore, be remanded to the RO for additional development 
and adjudication of the substantive merits of the veteran's 
claim.  
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1990).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

The evidence of record when the RO most recently denied 
service connection for a psychiatric disorder in May 1991 
included the veteran's service medical records, VA treatment 
records, the report of a May 1983 VA examination, and the 
veteran's statements.  The service medical records indicate 
that he complained of depression, nervousness, and anxiety 
while in service, which were attributed to a questionable 
schizoid personality disorder and drug abuse going back to 
his adolescence.  He was disciplined twice for drug abuse, 
received extensive treatment for drug abuse, and was finally 
separated from service due to his failure to rehabilitate 
himself.

The VA treatment records disclose that he was hospitalized 
for multiple drug addiction in February 1977, and continued 
to receive medication for drug abuse and anxiety through 
January 1978.  The VA examination in May 1983 resulted in a 
diagnosis of drug and substance abuse.  

The veteran was again hospitalized for drug rehabilitation by 
VA in July and August 1987, with diagnoses of mixed substance 
abuse and passive-aggressive and schizoid personality traits.  
In multiple statements and hearing testimony beginning in 
August 1987 the veteran asserted that he used drugs in 
service because he was unable to adjust to the stress of 
military life.  He testified that he was hospitalized while 
in service, and that at that time electrical wires were put 
in his mouth and his gums and jaws were burned out.

The RO initially denied service connection in June 1983 on 
the basis that his claimed psychiatric disorder, which was 
diagnosed as drug and substance abuse, was the result of 
willful misconduct and not subject to service connection.  
Because the medical evidence submitted prior to the May 1991 
decision continued to show a diagnosis of drug and substance 
abuse, the RO and the Board determined on multiple occasions 
that new and material evidence had not been submitted.

The evidence received subsequent to the May 1991 decision 
includes additional service medical records showing that the 
veteran was hospitalized for dental treatment; the veteran's 
statements in which he claimed to have been given 
experimental drugs during this hospitalization; his 
assertions of having been held as a "prisoner of war" because 
he was kept in a jail in Mexico for three days while in 
service; the report of a VA medical examination showing 
diagnoses of dysthymia, to rule out substance abuse, and a 
personality disorder not otherwise specified; and private 
medical reports reflecting a diagnosis of anxiety, as well as 
PTSD, that are related to service.  

The medical evidence submitted following the May 1991 
decision is new, in that the medical evidence previously of 
record only reflected a psychiatric diagnosis that was not 
subject to service connection, and the medical evidence 
submitted following the May 1991 decision shows that the 
veteran has psychiatric diagnoses that are subject to service 
connection.  The medical evidence is also material because it 
bears directly and substantially on the issue being 
considered, that being whether the veteran currently has a 
psychiatric disorder that is related to service.  For these 
reasons the Board finds that evidence that is both new and 
material has been submitted, and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.

As previously stated, the Board also finds that additional 
development is required prior to considering the substantive 
merits of the veteran's claim for service connection.  The 
issue of his entitlement to service connection for a 
psychiatric disorder is, therefore, being remanded to the RO 
for additional development and adjudication of the 
substantive merits of the claim.  See Bernard v Brown, 4 Vet. 
App. 384, 392 (1993) (after a finding that new and material 
evidence has been submitted, the Board may consider the 
substantive merits of the claim in the first instance only if 
such action is not prejudicial to the veteran).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to a psychiatric disorder, other than PTSD, is 
reopened.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
veteran's appeal is being remanded to the RO to cure any 
procedural defect related to VA's duty to notify him of the 
evidence required to substantiate his claims, and for the 
development of evidence that may be relevant to his appeal.

Documents in the claims file indicate that the veteran has 
been awarded disability benefits by the Social Security 
Administration, presumably due to a psychiatric impairment.  
A copy of the SSA decision, as well as the medical evidence 
relied upon in reaching that decision, may be relevant to the 
issues on appeal, and should be considered by the Board in 
determining the merits of the appeal.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The veteran underwent a VA psychiatric examination in 
December 1993, which resulted in diagnoses of dysthymia, to 
rule out substance abuse, and a personality disorder not 
otherwise specified.  The examiner then found that 
personality testing was indicated, and that the veteran 
should undergo a drug screen to determine whether substance 
abuse was present.  The personality testing was not, however, 
conducted, nor is it apparent from the report of the 
examination that the examiner was provided the veteran's 
claims file to review in conjunction with the examination.

The available evidence also indicates that the veteran has 
received psychiatric treatment at multiple state and private 
agencies following his separation from service.  The records 
of that treatment have not, however, been obtained and are 
relevant to the issue of whether he currently has a 
psychiatric disorder, other than drug abuse, that is related 
to service.

The veteran presented medical reports from his private 
physician indicating that he currently experiences anxiety 
and PTSD, both of which the physician found to be related to 
events he reported as having occurred in service.  One of 
those events includes having been held in a Mexican jail, 
during which he was starved and beaten.  His service medical 
records show that in June 1975 he was found to be 
"emotionally depressed" after having been held in a Mexican 
jail from Friday to Sunday, without having been fed and 
having been beaten.  Following an examination he was given 
Valium.

The veteran's private physician did not, however, provide any 
clinical findings to support the diagnosis of PTSD, nor did 
he indicate that he was aware of the veteran's full 
psychiatric history.  The Board finds, therefore, that a VA 
psychiatric examination, including review of the claims file, 
is required.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 
02-7316, slip op. at 24-26 (Fed. Cir. May 
1, 2003); 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA psychiatric examination in 
order to determine the nature and 
etiology of all psychiatric disabilities.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including psychological testing, 
that are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a psychiatric 
evaluation and provide a diagnosis for 
any pathology found.  The examiner should 
specifically determine whether the 
veteran does or does not have PTSD, and 
provide an analysis of the clinical 
findings, with reference to the stated 
criteria for a diagnosis of PTSD.  The 
examiner should also provide an opinion 
on whether any diagnosed psychiatric 
disorder is at least as likely as not 
etiologically related to a disease or 
injury that occurred during service, 
including the veteran having been held in 
a Mexican jail.  The examiner is also 
asked to consider whether any diagnosed 
psychiatric disorder pre-existed the 
veteran's entry into active service, or 
is otherwise developmental in nature.  If 
the examiner finds that the psychiatric 
impairment pre-existed service, he/she 
should also provide an opinion on whether 
the psychiatric disorder underwent an 
increase in disability during service 
beyond the natural progress of the 
disorder.  The examiner should provide 
the rationale for all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that the above-
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
psychiatric disorder, including PTSD.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky, 12 Vet. App. at 369.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



